     Case 2:18-cv-00149-LGW-BWC Document 5 Filed 05/14/20 Page 1 of 6
                                                                                                         FILED
                                                                                              John E. Triplett, Acting Clerk
                                                                                               United States District Court

                                                                                          By MGarcia at 3:41 pm, May 14, 2020




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


    BERNARD MOSS, SR.,

                 Plaintiff,                                  CIVIL ACTION NO.: 2:18-cv-149

         v.

    DAVID SEAWELL; CHRIS STEWART;
    CHIEF OF POLICE; and CITY OF
    BRUNSWICK,

                 Defendants.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff filed this action asserting claims under 42 U.S.C. § 1983.1 Doc. 1 at 1, 3.

Plaintiff has also filed a Motion for Leave to Proceed in Forma Pauperis. Doc. 2. For the

reasons which follow, I RECOMMEND the Court DISMISS Plaintiff’s Complaint for failure to

state a claim upon which relief may be granted, DIRECT the Clerk of Court to CLOSE this case

and enter the appropriate judgment of dismissal, and DENY Plaintiff leave to proceed in forma

pauperis on appeal. Likewise, I DENY as moot Plaintiff’s Motion for Leave to Proceed in

Forma Pauperis in this Court.

                                           DISCUSSION

I.      Plaintiff’s Claims Are Barred

        Prisoners proceeding in a civil action against officers or employees of government

entities must comply with the mandates of the Prison Litigation Reform Act, 28 U.S.C. § 1915



1
       In his Complaint, Plaintiff styles this action as one arising under Bivens v. Six Unknown Named
Agents of Federal Bureau of Narcotics, 403 U.S. 388, 395–96 (1971). Doc. 1 at 3. However, because no
defendant is a federal actor, § 1983 is the proper vehicle.
   Case 2:18-cv-00149-LGW-BWC Document 5 Filed 05/14/20 Page 2 of 6



and § 1915A. In determining compliance, the court shall be guided by the longstanding principle

that pro se pleadings are entitled to liberal construction. Haines v. Kerner, 404 U.S. 519, 520

(1972); Walker v. Dugger, 860 F.2d 1010, 1011 (11th Cir. 1988). 28 U.S.C. § 1915A requires a

district court to screen the prisoner’s complaint for cognizable claims. The court must dismiss

the complaint or any portion of the complaint that is frivolous, malicious, fails to state a claim

upon which relief may be granted, or seeks monetary damages from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b)(1) and (2). The same standard for whether to dismiss

for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6) applies to prisoner

complaints filed under § 1915(e)(2)(B)(ii).

       In his Complaint, Plaintiff alleges he was arrested without probable cause and with no

arrest warrant. Doc. 1 at 4. Plaintiff asserts after his “illegal arrest,” he was “forced to plead

guilty to the charges of murder and rape . . . because he was suffering from ineffective assistance

of counsel.” Id. at 4. Plaintiff contends that the court in which he was convicted “should have

never allowed the prosecution to force plaintiff to plea guilty or convicted plaintiff after the 4th

Amendment violation occurred . . . .” Id. at 3. As relief, Plaintiff requests monetary damages

from each Defendant and that his conviction and sentence be voided and discharged. Id. at 5–6.

       In general, the distinction between claims which may be brought under § 1983 and those

which must be brought as habeas petitions is reasonably well settled. Claims in which state

prisoners assert that they are being subjected to unconstitutional punishment not imposed as part

of their sentence (e.g., being exposed to an excessive amount of force) are § 1983 actions, not

habeas actions. See, e.g., Heck v. Humphrey, 512 U.S. 477, 481–82 (1994). Habeas actions, in

contrast, are those that explicitly or by necessary implication challenge a prisoner’s conviction or

the sentence imposed on him by a court. Thus, for example, when a prisoner makes a claim that,




                                                  2
   Case 2:18-cv-00149-LGW-BWC Document 5 Filed 05/14/20 Page 3 of 6



if successful, could shorten or invalidate his term of imprisonment, the claim must be brought as

a habeas petition, not as a § 1983 claim. Id. The remedy Plaintiff seeks—to have his conviction

declared void—should be brought as a habeas action.

       Likewise, Plaintiff is not entitled to monetary damages from Defendants. The Supreme

Court has held:

       [I]n order to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness would
       render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
       conviction or sentence has been reversed on direct appeal, expunged by executive
       order, declared invalid by a state tribunal authorized to make such determination,
       or called into question by a federal court's issuance of a writ of habeas corpus, 28
       U.S.C. § 2254. A claim for damages bearing that relationship to a conviction or
       sentence that has not been so invalidated is not cognizable under § 1983.

Heck, 512 U.S. at 486–87. According to the Heck Court, “when a . . . prisoner seeks damages in

a [civil rights] suit, the district court must consider whether a judgment in favor of the plaintiff

would necessarily imply the invalidity of his conviction or sentence.” Id. at 487. If this is the

case, the plaintiff’s complaint “must be dismissed unless the plaintiff can demonstrate that the

conviction or sentence has already been invalidated.” Id. A district court must determine

whether “plaintiff’s action, even if successful, will not demonstrate the invalidity of any

outstanding criminal judgment against the plaintiff, the action should be allowed to proceed, in

the absence of some other bar to the suit.” Id. (emphasis in original). A judgment in favor of the

Plaintiff in this case would necessarily imply the invalidity if his conviction and sentence, for

Plaintiff seeks to void his conviction and sentence based on his “illegal arrest” and “ineffective

assistance of counsel.” Doc. 1 at 4. Unless and until Plaintiff’s conviction and sentence have

been reversed or overturned, he cannot seek monetary damages for his conviction and sentence.




                                                  3
      Case 2:18-cv-00149-LGW-BWC Document 5 Filed 05/14/20 Page 4 of 6



II.      Leave to Appeal in Forma Pauperis

         The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it is proper to address these issues in the Court’s order of

dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal of party proceeding in

forma pauperis is not taken in good faith “before or after the notice of appeal is filed”).

         An appeal cannot be taken in forma pauperis if the trial court certifies that the appeal is

not taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this

context must be judged by an objective standard. Busch v. County of Volusia, 189 F.R.D. 687,

691 (M.D. Fla. 1999). A party does not proceed in good faith when he seeks to advance a

frivolous claim or argument. See Coppedge v. United States, 369 U.S. 438, 445 (1962). A claim

or argument is frivolous when it appears the factual allegations are clearly baseless or the legal

theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in forma pauperis action is frivolous and not

brought in good faith if it is “without arguable merit either in law or fact.” Napier v. Preslicka,

314 F.3d 528, 531 (11th Cir. 2002); see also Brown v. United States, Nos. 407CV085,

403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

         Based on the above analysis of Plaintiff’s claims, there are no non-frivolous issues to

raise on appeal, and an appeal on these claims would not be taken in good faith. Thus, the Court

should DENY Plaintiff in forma pauperis status on appeal.

                                           CONCLUSION

         For the reasons set forth above, I RECOMMEND the Court DISMISS Plaintiff’s

Complaint for failure to state a claim upon which relief may be granted, DIRECT the Clerk of

Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENY Plaintiff




                                                   4
   Case 2:18-cv-00149-LGW-BWC Document 5 Filed 05/14/20 Page 5 of 6



leave to proceed in forma pauperis on appeal. In addition, I DENY as moot Plaintiff’s Motion

for Leave to Proceed in Forma Pauperis in this Court.

       Any party seeking to object to this Report and Recommendation is instructed to file

specific written objections within 14 days of the date on which this Report and Recommendation

is entered. See 28 U.S.C. § 636(b); Federal Rule of Civil Procedure 72(b)(2). Any objections

asserting that the Magistrate Judge failed to address any contention raised in the Complaint must

also be included. Failure to do so will bar any later challenge or review of the factual findings or

legal conclusions of the Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474

U.S. 140 (1985). A copy of the objections must be served upon all other parties to the action.

The filing of objections is not a proper vehicle through which to make new allegations or present

additional evidence. Furthermore, it is not necessary for a party to repeat legal arguments in

objections. The parties are advised that failure to timely file objections will result in the waiver

of rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648 F. App’x 787,

790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.




                                                  5
  Case 2:18-cv-00149-LGW-BWC Document 5 Filed 05/14/20 Page 6 of 6



        The Court DIRECTS the Clerk of Court to serve a copy of this Report and

Recommendation upon Plaintiff.

        SO ORDERED and REPORTED and RECOMMENDED, this 14th day of May,

2020.




                                    ____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              6
